DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0036825 (Kasuga).
Regarding claim 1, 3-4, 6, 8, Kasuga teaches a combustion device (Fig 1, 3, combustor 2) comprising: a combustor (2) that combusts fuel ammonia and combustion air in a combustion chamber to produce a combustion gas (para 16-19), wherein: the combustor comprises a cooling ammonia supplier that mixes the fuel ammonia into the combustion air and that supplies the fuel ammonia into the combustor (cooling ammonia supplier 61 mixes fuel ammonia with air; the mixture flows through the compressor, then into the combustor for combustion – see para 19-23), the combustor comprises a side wall that forms the combustion chamber (see annotated figure below), the cooling ammonia supplier is positioned between a combustion air-supplying source and the side wall (annotated below; cooling ammonia supplier 61 is between air source and side .

    PNG
    media_image1.png
    497
    751
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0036825 (Kasuga) in view of US 2010/0050653 (Lam).
Regarding claim 1, 3-8, Kasuga teaches a combustion device (Fig 1, 3, combustor 2) comprising: a combustor (2) that combusts fuel ammonia and combustion air in a combustion chamber to produce a combustion gas (para 16-19), wherein: the combustor comprises a cooling ammonia supplier that mixes the fuel ammonia into the 

    PNG
    media_image1.png
    497
    751
    media_image1.png
    Greyscale

Even if Kasuga was not construed as a cooling ammonia supplier supplying the fuel toward an outer surface of the side wall such that the fuel is supplied to a portion of the side wall forming a portion of the combustion chamber in which the combustion gas is flowing, and a mixture of the fuel and the combustion air cools the side wall before said mixture is combusted in the combustion chamber, Lam teaches that it was well known in the art to supply fuel toward an outer surface of the side wall such that the fuel is supplied to a portion of the side wall forming a portion of the combustion chamber in which the combustion gas is flowing, and a mixture of the fuel and the combustion air cools the side wall before said mixture is combusted in the combustion chamber (Fig 1; 
Regarding claims 3-5, when the combination of Kasuga in view of Lam is made, the cooling fuel (ammonia) supplier (nozzles 31 of Lam) are positioned to mix fuel and air thoroughly and flow it along the wall, therefore “directly” reaching the side wall, the cooling ammonia supplier comprises a cooling nozzle or a plurality of cooling nozzles that injects the fuel ammonia into combustion air (one or multiple nozzles 31 injecting 
Regarding claims 6-7, the cooling fuel in the combination of Kasuga in view of Lam would be liquid ammonia, since Lam discloses that the cooling fuel may be liquid (without disclosing the type of fuel), and Kasuga’s fuel is liquid ammonia. It would have been obvious to one of ordinary skill in the art at the time of filing to make the cooling ammonia supplier comprising a cooling nozzle or a plurality of cooling nozzles that injects the fuel ammonia into combustion air provided in a flow passageway for the combustion air and are configured to mix the fuel ammonia into the combustion air, and make the cooling fuel liquid ammonia, as taught by Kasuga and Lam.
Regarding claim 9, Kasuga in view of Lam teaches the combustion air-supplying source comprises a compressor (Lam, para 31; air 27/29 is provided from the gas turbine compressor). When the combination of Kasuga in view of Lam is made, the combustion air source will be the compressor. It would have been obvious to one of ordinary skill in the art at the time of filing to make the combustion air-supplying source comprises a compressor, as taught by Lam. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the combustion air-supplying source comprises a compressor yields predictable results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. However, where possible, Applicant’s arguments are addressed in the rejections above.
Examiner further notes that the cited paragraph 24 of Kasuga would not be incompatible with fuel injectors around the combustion zone because the paragraph discusses mixing of fuel and air in the turbine and the compressor. Adding fuel injectors does not remove the mixing in the turbine and compressor (since the blades would continue to rotate and mix fluids), and therefore the proposed modification does not render the prior art invention unsatisfactory for its intended purpose.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741